Terminal Disclaimer
1.	The terminal disclaimer filed on 08/17/2022 disclaiming Patent No. 11093078B1 is acknowledge.
Allowable Subject Matter
2.         Claims 21-40 are allowed.

3.	This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance [See Applicant’s arguments/remarks filed on 08/17/2022]. Furthermore, Examiner states none of the references cited either alone or in any obvious combination teaches and/or suggests “load, without intervention by the processor, a first sensor configuration for a first scan of a capacitive touch interface, including a plurality of capacitive sensors, in a frame that includes a plurality of scans when the start frame event is received, wherein the first sensor configuration specifies a first group of the plurality of capacitive sensors to be scanned in the first scan; perform the first scan of the capacitive touch interface using the first sensor configuration to receive sensor data; determine if there is an additional scan of the frame to be performed; load, without intervention by the processor, a second sensor configuration for a second scan of the frame and perform the second scan of the capacitive touch interface using the second sensor configuration in response to a determination of an additional scan of the frame to be performed, wherein the second sensor configuration specifies a second group of the plurality of capacitive sensors to be scanned in the second scan; and signal the processor to process the sensor data in response to a determination that there is no additional scan of the frame to be performed” as to claims 1 and 40, “loading, by the ACSS without intervention by a processor of the capacitive sensing device, a first sensor configuration for a first scan of a capacitive touch interface in a frame that includes a plurality of scans upon receiving the start frame event, wherein the first sensor configuration comprises a first set of initialization parameters; performing, by the ACSS, the first scan of the capacitive touch interface using the first sensor configuration to receive sensor data; determining, by the ACSS, if there is an additional scan of the frame to be performed; loading, by the ACSS without intervention by the processor, a second sensor configuration for a second scan of the frame and performing the second scan of the capacitive touch interface using the second sensor configuration in response to determining an additional scan of the frame to be performed, wherein the second sensor configuration comprises a second set of initialization parameters; and signaling, by the ACSS, to the processor to process the sensor data in response to determining that there is no additional scan of the frame to be performed” as to claim 31. satisfying the record “record as a whole” as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record. Thus, no examiner’s statement of reasons for allowance is necessary (see M.P.E.P. 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628